DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 17 November 2020 has been entered.
 
Status of Claims
Applicant's amendments filed on 17 November 2020 have been entered.  Claims 1, 14, and 19-21 have been amended.  No claims have been canceled.  No claims have been added.  Claims 1-6, 8, 9, and 11-22 are still pending in this application, with claims 1, 19, and 20 being independent.

Response to Arguments
112 Rejections
Applicant has amended claim 14 removing the 112 issues. The 35 USC § 112 rejections are accordingly withdrawn.

102 Rejections
Applicant’s arguments with respect to claims 1, 19, and 20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Allowable Subject Matter
Claim 21 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1-6, 8, 9, 11-20, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Andrew et al. (US Pub. 2017/0276497), hereinafter Andrew, in view of Moore et al. (US Pub. 2013/0326384), hereinafter Moore.
Regarding claim 1, Andrew discloses an electronic device comprising a processor (Fig. 1) configured to: acquire current location information (Paragraph [0019]: the location of the computing device may be monitored using one or more modules or systems associated with the computing device (e.g., Global Positioning System (GPS)) and, based on the location of the computing device and/or the speed at which the computing device is traversing the route, present an annotation or modified instructions. For example, if the modules or systems associated with the computing device determine that the computing device is approaching a segment or waypoint, annotations or modification associated with the segment or waypoint may be output via the computing device); acquire map information based on the current location information select an item of additional information from among a plurality of items of additional information, wherein the plurality of items of additional information is associated with a respective item of predetermined information, and wherein the plurality of items of additional information are different from each other (Paragraphs [0033]-[0034]: user interfaces presented by the annotation module 212 may contain sets of selectable objects or icons that a user can select to place on the graphical representation of the instructions on the map. For instance, the user may select (e.g., click, click and drag, etc.) an object, such as an arrow or pin, and place the object at a desired location. In this way, the ink data may provide additional detail to the instructions…the image data may comprise photographs, drawings, videos, computer-generated images, pictures or other types of image content the user can add to the graphical representation of the instruction on the map. For instance, if an end location of the instructions is a house, a picture of the house may be associated with the end location (i.e., waypoint). The textual data may comprise annotations or modifications to the instructions comprising text. For example, various waypoints or segments of the textual instructions may be added, deleted, or modified. For example, rather than instructions stating "you have arrived at your destination," or "your destination is on the right," the original instructions may be modified by a user of computing device(s) 200 to recite "my house is on the corner of the block with the red door and rose bushes."); add the selected item of additional information to a designated point on the map information (Paragraph [0033]: user interfaces presented by the annotation module 212 may contain sets of selectable objects or icons that a user can select to place on the graphical representation of the instructions on the map. For instance, the user may select (e.g., click, click and drag, etc.) an object, such as an arrow or pin, and place the object at a desired location. In this way, the ink data may provide additional detail to the instructions); display, at a first timing, the selected item of additional information and its corresponding designated point together with the map information (Fig. 4; Fig. 7; Paragraph [0037]: presentation module 214 may be configured to present, or output, the instructions (i.e., original instructions and modifications). The presentation module 214 may be configured to output the instructions in a user interface displayed on a display of the device. In some examples, the presentation module 214 may present the instructions as visual instructions, audio instructions, or a combination of both. In various examples, the visual instructions may comprise a list of textual instructions, a graphical representation of the instructions displayed on a map, or a combination of both; Paragraph [0077]: presentation module 214 may output the modification by presenting an annotation associated a waypoint or a segment of the instructions, the annotation comprising at least one of an image, a reminder, ink data, video data, three-dimensional object data, or audio data. In other examples, the modification may comprise an annotation associated with a waypoint or a segment of the instructions, and outputting the modification may comprise determining that the annotation comprises a user-input suggestion to take one of a first route or a second route to reach the end location based on one or more conditions, the one or more conditions comprising at least one of traffic conditions, weather conditions, or scenic conditions; and outputting the suggestion to take the first route. In some examples, the user-input suggestion may comprise a suggestion input by a user regarding the traffic conditions, weather conditions, or scenic conditions. Further, the suggestion may indicate which route to take from multiple routes based on the conditions); and report, to a user, at a second timing later than the first timing, the respective item of predetermined information corresponding to the selected item of additional information added to the designated point when a predetermined condition regarding an elapsed time since the additional information is added to the designated point is satisfied (Paragraph [0035]: textual data may include a suggestion, or option, for a user to traverse the route. For instance, the instructions to traverse the route may reach a waypoint where either a left turn or a right turn may be made to take sub-route A or sub-route B to reach the end destination. The annotation module 212 may receive textual data to be associated with the waypoint as an annotation and provide a suggestion as to which sub-route to take…the script files may call various components of computing device(s) 200 to obtain information such as current traffic conditions for a route (e.g., car wreck, slow moving traffic, toll bridge out or service, ferry out of service, etc.), current weather conditions for a route (e.g., severe weather, severe road conditions, etc.), or any other type of information that may be of use in suggesting a route to traverse. In some examples, the traffic conditions, weather conditions, and/or scenic conditions may be input by a user (i.e., administrator) associated with a mapping service that provides original instructions, such as mapping service(s) 106. In other examples, the traffic conditions, weather conditions, and/or scenic conditions may be received by the annotation module 212 from a user of the computing device(s) 200. For example, a user may know of a local fruit stand and annotate, via the annotation module 212, a waypoint or segment of the instructions to present visibly and/or audibly that "if the fruit stand is open here, stop by for some fresh cherries."; Paragraph [0052]: the annotation may be associated with a geo-fence associated with a local grocery store a user of computing device 402 frequents. In response to determining that a location 416 of computing device(s) 402 is within a geo-fence or at a predefined location, presentation module 214 may automatically present annotation 412. As shown in FIG. 4, annotation 414 may comprise image data, such as an image of a police car with a siren. This may serve as a reminder to slow down as that the segment 410, or portion of the segment 410, often has police cars on patrol or speed traps. In some instances, annotation 414 may additionally be associated with a geo-fence or other predefined location. Alternatively, annotations 412 and 414 may be input into annotation module 212 by a user and associated with particular instructions. Although graphical representation 406 illustrates a bird's eye of the instructions in instruction list 404 graphically overlaid onto a map, in other instances, graphical representation 406 may comprise other types of viewpoints (e.g., three-dimensional view, satellite view, etc.). While illustrated as a Cop image, annotations 414 may comprise any type of content input by a user. For instance, annotation 414 may comprise text input by a user and state "there is a great flower stand on this corner."; Paragraph [0059]: annotations layer 514 may comprise data associated with the waypoints and segments layer 512, such as textual data, image data, audio data, ink data, video data, three-dimensional object data, and any other type of annotations data (e.g., conditional annotation data, script files, time sensitive annotation data, etc.). Text layer 516 may comprise textual instructions associated with waypoints and segments layer 512. For instance, text layer 546 may comprise text data corresponding to waypoints and segments layer 512 that is read audibly to a user and/or presented visually to a user; Paragraph [0098]: wherein the one or more modifications include an annotation associated with a waypoint or a segment of the route, the annotation including a script file that, when executed by the one or more processors, identifies one or more of: traffic conditions associated with a portion of the route; weather conditions associated with a portion of the route; or an estimated amount of time required to traverse the distance between the waypoint or the segment of the route and an end destination of the route).
	Andrew does not explicitly disclose the designated point being a point on the map information that corresponds to a current location of the electronic device as indicated by the acquired current location information; and the predetermined condition being a condition that the elapsed time is at least a predetermined threshold amount of time.
 the mapping application's UI has a starting page that in some embodiments (1) displays a map of the current location of the device); and the predetermined condition being a condition that the elapsed time is at least a predetermined threshold amount of time (Paragraph [0362]: the mapping application starts presenting 3D animation of the POI after a certain amount of time (e.g., a few seconds) elapses without receiving input from the user. The second stage 3910 also illustrates that the mapping application starts to present 3D animation of the building). Moore teaches that this will allow for more user control of mapping and for a user to browse or search a location or to identify a route (Paragraphs [0009]-[0010]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Andrew with the features of the designated point being a point on the map information that corresponds to a current location of the electronic device as indicated by the acquired current location information; and the predetermined condition being a condition that the elapsed time is at least a predetermined threshold amount of time as taught by Moore so as to allow for more user control as presented by Moore.	
Regarding claim 2, Andrew, in view of Moore teaches the electronic device according to claim 1, Andrew discloses wherein the processor is further configured to report the respective item of predetermined information corresponding to the selected item of additional information to the user in a different form than as displayed in the display and in a form with a higher report effect than as displayed in the display (Fig. 4; Paragraph [0052]: the annotation may be associated with a geo-fence associated with a local grocery store a user of computing device 402 frequents. In response to determining that a location 416 of computing device(s) 402 is within a geo-fence or at a predefined location, presentation module 214 may automatically present annotation 412. As shown in FIG. 4, annotation 414 may comprise image data, such as an image of a police car with a siren. This may serve as a reminder to slow down as that the segment 410, or portion of the segment 410, often has police cars on patrol or speed traps. In some instances, annotation 414 may additionally be associated with a geo-fence or other predefined location. Alternatively, annotations 412 and 414 may be input into annotation module 212 by a user and associated with particular instructions. Although graphical representation 406 illustrates a bird's eye of the instructions in instruction list 404 graphically overlaid onto a map, in other instances, graphical representation 406 may comprise other types of viewpoints (e.g., three-dimensional view, satellite view, etc.). While illustrated as a Cop image, annotations 414 may comprise any type of content input by a user. For instance, annotation 414 may comprise text input by a user and state "there is a great flower stand on this corner.").
Regarding claim 3, Andrew, in view of Moore teaches the electronic device according to claim 1, Andrew discloses wherein the processor is further configured to again report the respective item of predetermined information corresponding to the selected item of additional information to the user when the predetermined condition is satisfied again after initially reporting the respective item of predetermined information corresponding to the selected item of additional information (Fig. 7; Paragraph [0016]: modifications may comprise any type of modifications to the original instructions, such as modifying text associated with a waypoint or a segment, associating a waypoint or a segment with the instructions, deleting a waypoint or segment from the instructions, associating image content with a waypoint or segment of the instructions, associating a reminder with a waypoint or a segment of the instructions, associating audio data with a waypoint or a segment of the instructions, and/or adding a suggestion as to optional routes a user of the computing device can choose to traverse based on various conditions associated with each route (e.g., traffic conditions, weather conditions, road conditions, scenic conditions, etc.). The conditions may be present conditions (e.g., snow falling on roads, recent car wreck, etc.), or predicted conditions (e.g., approaching storm, traditionally bad traffic at an upcoming time of day, fall foliage during a particular time of year, etc.). The conditions may be based on historical conditions, such as traffic that is historically worse at certain times of day, or on known future conditions, such as a road being closed all summer for construction; Paragraph [0017]: instructions may be presented to a user including the modifications and/or annotations. For instance, a first user may utilize a first computing device to create the modifications to the instructions, and send the modified instructions to a second computing device associated with a second user. The second user may then use the second computing device to output the modified instructions to traverse a route, which may result in the second user having more helpful and intuitive instructions presented to them than the original instructions. For example, when approaching a destination, rather than simply reading "you have arrived at your destination," the modified instructions may read "my house is the last on the block with a red door and rose bushes lining the driveway." In some examples, during navigation, instructions that were deleted may not be presented to a user and/or may be replaced with alternate instructions. For instance, rather than reading off each step for traversing a route from a user's house to a freeway known to a user, the instructions may simply instruct the user to get on the freeway heading north; Paragraph [0035]: textual data may include a suggestion, or option, for a user to traverse the route. For instance, the instructions to traverse the route may reach a waypoint where either a left turn or a right turn may be made to take sub-route A or sub-route B to reach the end destination. The annotation module 212 may receive textual data to be associated with the waypoint as an annotation and provide a suggestion as to which sub-route to take…the script files may call various components of computing device(s) 200 to obtain information such as current traffic conditions for a route (e.g., car wreck, slow moving traffic, toll bridge out or service, ferry out of service, etc.), current weather conditions for a route (e.g., severe weather, severe road conditions, etc.), or any other type of information that may be of use in suggesting a route to traverse. In some examples, the traffic conditions, weather conditions, and/or scenic conditions may be input by a user (i.e., administrator) associated with a mapping service that provides original instructions, such as mapping service(s) 106. In other examples, the traffic conditions, weather conditions, and/or scenic conditions may be received by the annotation module 212 from a user of the computing device(s) 200. For example, a user may know of a local fruit stand and annotate, via the annotation module 212, a waypoint or segment of the instructions to present visibly and/or audibly that "if the fruit stand is open here, stop by for some fresh cherries."; Paragraph [0052]: the annotation may be associated with a geo-fence associated with a local grocery store a user of computing device 402 frequents. In response to determining that a location 416 of computing device(s) 402 is within a geo-fence or at a predefined location, presentation module 214 may automatically present annotation 412. As shown in FIG. 4, annotation 414 may comprise image data, such as an image of a police car with a siren. This may serve as a reminder to slow down as that the segment 410, or portion of the segment 410, often has police cars on patrol or speed traps. In some instances, annotation 414 may additionally be associated with a geo-fence or other predefined location. Alternatively, annotations 412 and 414 may be input into annotation module 212 by a user and associated with particular instructions. Although graphical representation 406 illustrates a bird's eye of the instructions in instruction list 404 graphically overlaid onto a map, in other instances, graphical representation 406 may comprise other types of viewpoints (e.g., three-dimensional view, satellite view, etc.). While illustrated as a Cop image, annotations 414 may comprise any type of content input by a user. For instance, annotation 414 may comprise text input by a user and state "there is a great flower stand on this corner.").
Regarding claim 4, Andrew, in view of Moore teaches the electronic device according to claim 1, Andrew discloses wherein the processor is further configured to, when the user moves and approaches the designated point, report the respective item of predetermined information corresponding to the selected item of additional information in a different form than a form in which the selected item of additional information itself added onto the map information is  When the computing device is approaching a location on the route having a modification or annotation, the computing device may output the modification or annotation; Paragraph [0017]: instructions may be presented to a user including the modifications and/or annotations. For instance, a first user may utilize a first computing device to create the modifications to the instructions, and send the modified instructions to a second computing device associated with a second user. The second user may then use the second computing device to output the modified instructions to traverse a route, which may result in the second user having more helpful and intuitive instructions presented to them than the original instructions. For example, when approaching a destination, rather than simply reading "you have arrived at your destination," the modified instructions may read "my house is the last on the block with a red door and rose bushes lining the driveway." In some examples, during navigation, instructions that were deleted may not be presented to a user and/or may be replaced with alternate instructions. For instance, rather than reading off each step for traversing a route from a user's house to a freeway known to a user, the instructions may simply instruct the user to get on the freeway heading north; Paragraph [0019]: the location of the computing device may be monitored using one or more modules or systems associated with the computing device (e.g., Global Positioning System (GPS)) and, based on the location of the computing device and/or the speed at which the computing device is traversing the route, present an annotation or modified instructions. For example, if the modules or systems associated with the computing device determine that the computing device is approaching a segment or waypoint, annotations or modification associated with the segment or waypoint may be output via the computing device).
Regarding claim 5, Andrew, in view of Moore teaches the electronic device according to claim 1, Andrew discloses wherein the processor is further configured to, when the current location indicated by the current location information is within a predetermined distance from the designated point, report the respective item of predetermined information corresponding to the  the annotation may be associated with a geo-fence associated with a local grocery store a user of computing device 402 frequents. In response to determining that a location 416 of computing device(s) 402 is within a geo-fence or at a predefined location, presentation module 214 may automatically present annotation 412. As shown in FIG. 4, annotation 414 may comprise image data, such as an image of a police car with a siren. This may serve as a reminder to slow down as that the segment 410, or portion of the segment 410, often has police cars on patrol or speed traps. In some instances, annotation 414 may additionally be associated with a geo-fence or other predefined location. Alternatively, annotations 412 and 414 may be input into annotation module 212 by a user and associated with particular instructions. Although graphical representation 406 illustrates a bird's eye of the instructions in instruction list 404 graphically overlaid onto a map, in other instances, graphical representation 406 may comprise other types of viewpoints (e.g., three-dimensional view, satellite view, etc.). While illustrated as a Cop image, annotations 414 may comprise any type of content input by a user. For instance, annotation 414 may comprise text input by a user and state "there is a great flower stand on this corner.").
Regarding claim 6, Andrew, in view of Moore teaches the electronic device according to claim 1, Andrew discloses wherein the processor is further configured to determine whether a report permission condition for permitting the respective item of predetermined information to be reported to the user is satisfied, and when determining that the report permission condition is satisfied, to permit reporting of the respective item of predetermined information to the user (Fig. 4; Paragraph [0052]: the annotation may be associated with a geo-fence associated with a local grocery store a user of computing device 402 frequents. In response to determining that a location 416 of computing device(s) 402 is within a geo-fence or at a predefined location, presentation module 214 may automatically present annotation 412. As shown in FIG. 4, annotation 414 may comprise image data, such as an image of a police car with a siren. This may serve as a reminder to slow down as that the segment 410, or portion of the segment 410, often has police cars on patrol or speed traps. In some instances, annotation 414 may additionally be associated with a geo-fence or other predefined location. Alternatively, annotations 412 and 414 may be input into annotation module 212 by a user and associated with particular instructions. Although graphical representation 406 illustrates a bird's eye of the instructions in instruction list 404 graphically overlaid onto a map, in other instances, graphical representation 406 may comprise other types of viewpoints (e.g., three-dimensional view, satellite view, etc.). While illustrated as a Cop image, annotations 414 may comprise any type of content input by a user. For instance, annotation 414 may comprise text input by a user and state "there is a great flower stand on this corner.").
Regarding claim 8, Andrew, in view of Moore teaches the electronic device according to claim 6, Andrew discloses wherein the processor is further configured to permit reporting the respective item of predetermined information to the user based on a moving distance after the selected item of additional information is added to the designated point (Paragraph [0049]: segments spanning distances between the waypoints 308 may be presented as well, as shown in FIG. 4. In order to edit the original instructions list, annotation module 212 may receive input indicating which portion of the text of the original instructions list. In some instances, user interface 300 may include an edit button selectable by a user to edit original instructions list 304. In other instances, the annotation module 212 may receive a selection (e.g., voice selection, cursor selection, etc.) of the particular text to be edited via user interface; Paragraph [0065]: the instructions may comprise original instructions and may be obtained from a service, such as mapping service(s) 106. In various examples, obtaining the instructions may comprise presenting, by the annotation module 212, a plurality of instructions corresponding to respective route to traverse from the start location to the end location. Further, a selection may be received of the instructions from the plurality of instructions. In various examples, the instructions may comprise waypoints and segments spanning the distance between the waypoints
Regarding claim 9, Andrew, in view of Moore teaches the electronic device according to claim 6, Andrew discloses wherein the processor is further configured to, when determining that a state in which the predetermined condition is satisfied changes to a state in which the predetermined condition is not satisfied, permit reporting of the respective item of predetermined information to the user (Paragraph [0035]: textual data may include a suggestion, or option, for a user to traverse the route. For instance, the instructions to traverse the route may reach a waypoint where either a left turn or a right turn may be made to take sub-route A or sub-route B to reach the end destination. The annotation module 212 may receive textual data to be associated with the waypoint as an annotation and provide a suggestion as to which sub-route to take…the script files may call various components of computing device(s) 200 to obtain information such as current traffic conditions for a route (e.g., car wreck, slow moving traffic, toll bridge out or service, ferry out of service, etc.), current weather conditions for a route (e.g., severe weather, severe road conditions, etc.), or any other type of information that may be of use in suggesting a route to traverse. In some examples, the traffic conditions, weather conditions, and/or scenic conditions may be input by a user (i.e., administrator) associated with a mapping service that provides original instructions, such as mapping service(s) 106. In other examples, the traffic conditions, weather conditions, and/or scenic conditions may be received by the annotation module 212 from a user of the computing device(s) 200. For example, a user may know of a local fruit stand and annotate, via the annotation module 212, a waypoint or segment of the instructions to present visibly and/or audibly that "if the fruit stand is open here, stop by for some fresh cherries."; Paragraph [0052]: the annotation may be associated with a geo-fence associated with a local grocery store a user of computing device 402 frequents. In response to determining that a location 416 of computing device(s) 402 is within a geo-fence or at a predefined location, presentation module 214 may automatically present annotation 412. As shown in FIG. 4, annotation 414 may comprise image data, such as an image of a police car with a siren. This may serve as a reminder to slow down as that the segment 410, or portion of the segment 410, often has police cars on patrol or speed traps. In some instances, annotation 414 may additionally be associated with a geo-fence or other predefined location. Alternatively, annotations 412 and 414 may be input into annotation module 212 by a user and associated with particular instructions. Although graphical representation 406 illustrates a bird's eye of the instructions in instruction list 404 graphically overlaid onto a map, in other instances, graphical representation 406 may comprise other types of viewpoints (e.g., three-dimensional view, satellite view, etc.). While illustrated as a Cop image, annotations 414 may comprise any type of content input by a user. For instance, annotation 414 may comprise text input by a user and state "there is a great flower stand on this corner.").
Regarding claim 11, Andrew, in view of Moore teaches the electronic device according to claim 1, Andrew discloses wherein the processor is further configured to display the map information indicating the designated point (Fig. 4; Paragraphs [0032]-[0033]: the instructions may be presented as a textual list of instructions (e.g., waypoints, segments, maneuvers, etc.), or as a graphic representation of the instructions on a map. For instance, the graphic representation may comprise a bird's eye view of a map with the route overlaid on it, or perspective views from various viewpoints following the computing device(s) 200 as it traverses the route…user interfaces presented by the annotation module 212 may contain sets of selectable objects or icons that a user can select to place on the graphical representation of the instructions on the map. For instance, the user may select (e.g., click, click and drag, etc.) an object, such as an arrow or pin, and place the object at a desired location. In this way, the ink data may provide additional detail to the instructions).
Regarding claim 12, Andrew, in view of Moore teaches the electronic device according to claim 1, Andrew discloses wherein the processor is further configured to display a list of items of additional information added to the designated point in time series based on times at which the additional items of information are added to the designated point (Paragraph [0002]: the instructions include waypoints along the route and segments which span distances between the waypoints. The instructions may be presented in a user interface on a display of a computing device, and input may be received via the user interface from a user of the computing device. In some examples, presenting the instructions for traversing a route may comprise presenting (i) a map view (e.g., graphical representation), (ii) a list of instructions, or (iii) a combination of both. The instructions may be modified based at least in part on the input. For instance, the instruction text associated with a waypoint or a segment may be modified, a waypoint or a segment may be added to a route along with instructions associated with the added waypoint or segment, instructions associated with a waypoint or segment can be deleted, an image can be associated with a waypoint or segment, a reminder can be associated with a waypoint or a segment, and/or audio data can be associated with a waypoint or a segment of the instructions. In some examples, modifying the map view may automatically modify the instruction list, and vice versa. For instance, upon selecting a waypoint or segment presented graphically in the map view, annotations or modifications made to the waypoint or segment may be automatically made to the list of instructions; Paragraph [0032]: annotation module 212 may present the instructions (e.g., original instructions, modified instructions, etc.) in various user interfaces for editing the instructions, described in more detail below with respect to FIGS. 3 and 4. The user interfaces presented, or outputted, by annotation module 212 may include various controls for modifying or annotating the obtained instructions. As described later, the instructions may be presented as a textual list of instructions (e.g., waypoints, segments, maneuvers, etc.), or as a graphic representation of the instructions on a map. For instance, the graphic representation may comprise a bird's eye view of a map with the route overlaid on it, or perspective views from various viewpoints following the computing device(s) 200 as it traverses the route; Paragraph [0059]: annotations layer 514 may comprise data associated with the waypoints and segments layer 512, such as textual data, image data, audio data, ink data, video data, three-dimensional object data, and any other type of annotations data (e.g., conditional annotation data, script files, time sensitive annotation data, etc.). Text layer 516 may comprise textual instructions associated with waypoints and segments layer).
Regarding claim 13, Andrew, in view of Moore teaches the electronic device according to claim 1, Andrew discloses wherein the processor is further configured to report only predetermined information corresponding to a specific item of additional information from among the plurality of items of different additional information (Paragraph [0040]: presentation module 214 may employ GPS technologies, cellular network location systems, or any other type of system to monitor and determine the location of computing device(s) 200 as it traverses the route. In some examples, the annotations in the instructions may be presented based at least in part on the location and/or speed of the computing device(s) 200 as it traverses the route. In some examples, presentation module may present an annotation based on the computing device(s) 200 passing through a pre-defined location. For instance, one or more geo-fences or specific locations may be associated with global annotations (i.e., annotations which are applied to all original instructions). As described herein, a geo-fence is a virtual perimeter for a real-world geographic area represented by maps. The geo-fences and/or the predefined locations may be defined by inputs received at annotation module 212. Further, annotation module 212 may associate pre-defined annotations with the geo-fences and predefined locations. For example, if a route passes through a pre-defined geo-fence that is associated with a local grocery store that a user frequents, presentation module 214 may present an annotation to the user as a reminder for buying groceries. In various examples, the geo-fences and/or the predefined locations may be defined by a user of computing device; Paragraph [0018]: instructions may be presented in various manners and using various configurations of devices. In some examples, a first portion of the modified instructions may be presented using a first mobile computing device and a second portion of the modified instructions may be presented using a second mobile computing device. For instance, turn-by-turn directions may be presented by a navigation device (e.g., GPS, in-dash navigation system, etc.), while photos, videos, and/or other annotation information may be displayed by a mobile device (e.g., phone, tablet, wearable device, etc.). In various examples, a visual portion of the instructions may be output using the first mobile computing device, and an audio portion of the instructions may be output using the second mobile device. In some examples, the in-dash computing device may present visual annotations, and the mobile phone computing device may present audible annotations. For example, an in-dash computing device and a mobile phone computing device may be used in conjunction to present a directed drive to a company, point of interest, or other destination or via a directed route).
Regarding claim 14, Andrew, in view of Moore teaches the electronic device according to claim 1, Moore discloses wherein the processor is further configured to: present at least one item of additional information from among the plurality of items of different additional information, and display a list of at least two items of additional information from among the plurality of items of different additional information  such that the item of additional information most recently selected by the user, from among the at least two items of additional information, is arranged at a beginning of the list (Fig. 20; Paragraphs [0288]-[0290]: search completion manager gathers the recent search completions, the recent route directions, the search completions and route directions received from the remote and local sources mangers 2920 and 2915, respectively, and filters out any duplicate completions and directions. The search completion manager then send these completions and directions to the list manager 2925…list manager 2925 orders the search completions and driving directions based on certain criteria. As mentioned above, these criteria include the time which the search completions and route directions are used… search completion manager also relays search requests (i.e., complete search queries selected from search completions list or search query that had been typed in the search field at the time the user selects "enter" or search control) and selected route directions and passes the requests and directions to a search request manager (not shown) which will conduct searches using the search requests or compute routes. The search completion manager 2910 stores the search requests (i.e., search completions actually used to conduct searches) and selected route directions (i.e., identifications of starting and destination locations) in the recent search completions repository 2935 and the recent route directions repository 2940, respectively).
Regarding claim 15, Andrew, in view of Moore teaches the electronic device according to claim 1, Andrew discloses wherein the processor is further configured to add additional information indicating a user-selected location on the map information as the designated point (Paragraph [0031]: map application 210 may be used on behalf of, or in conjunction with, annotation module 212 to obtain the original instructions. For instance, one or both of the map application 210 and annotation module 212 may enable a user of computing device(s) 200 to select original instructions and/or modified instructions. For example, one or both of annotation module 212 and map application 210 may receive input from a user of the computing device(s) 200 regarding a desired end location the user wishes to travel to. In such instances, the annotation module 212 and/or map application 210 may present a user interface on a display of computing device(s) 200 to enable a user to select original instructions or modified instructions for traversing various routes from a starting location to the desired end location; Paragraph [0049]: the annotation module 212 may receive a selection of a segment or waypoint of the instructions presented on the map, and the annotation module 212 may receive a selection of a waypoint or segment presented on the map. In response to receiving this selection, the annotation module 212 may enable modification of text presented in the original instructions list 304 corresponding to the selected waypoint or segment. Even further, the annotation module 212 may automatically edit the original instructions list 304, or the graphical representation of the original or modified instructions overlaid on a map, in response to receiving an input).
Regarding claim 16, Andrew, in view of Moore teaches the electronic device according to claim 1, Andrew discloses wherein the processor is further configured to: acquire feeling information indicating a feeling of the user (Paragraph [0043]: the computing device(s) 200 may include I/O interface(s) 220 to allow computing device(s) 200 to communicate with other devices such as input peripheral devices (e.g., a keyboard, a mouse, a pen, a game controller, a voice input device, a touch input device, a gestural input device, a tracking device, a mapping device, a visual content item camera, a depth sensor, a physiological sensor, and the like)…the I/O interface(s) 220 may comprises cameras or sensors to identify actions of a user in a virtual environment. For instance, a user may interact with a virtual reality (VR) computing device or other gesture input device (e.g., MICROSOFT HOLOLENS®, OCCULUS RIFT®, MICROSOFT KINECT®, etc.) which maps inputs such as actions, gestures, and movements of a user to appropriate actions in the virtual reality environment); and control at least one of the selected item of additional information and the respective item of predetermined information corresponding to the selected item of additional information based on the feeling information (Paragraph [0036]: annotation module 212 may further comprise a voice recognizer. The voice recognizer may convert the recorded audio data into textual data. Audio data may also comprise a sound track. In some examples, annotation module 212 may annotate a segment of a route with a soundtrack appropriate for that segment. For example, the annotation module 212 may receive input to annotate a segment of the route through downtown Seattle, Wash. with a Nirvana song or a Jimi Hendrix song. However, annotation module 212 may annotate the instructions with any type of audio data).
Regarding claim 17, Andrew, in view of Moore teaches the electronic device according to claim 16, Andrew discloses wherein the processor is further configured to select an item of the additional information based on the feeling information (Paragraph [0036]: annotation module 212 may further comprise a voice recognizer. The voice recognizer may convert the recorded audio data into textual data. Audio data may also comprise a sound track. In some examples, annotation module 212 may annotate a segment of a route with a soundtrack appropriate for that segment. For example, the annotation module 212 may receive input to annotate a segment of the route through downtown Seattle, Wash. with a Nirvana song or a Jimi Hendrix song. However, annotation module 212 may annotate the instructions with any type of audio data; Paragraph [0049]: the annotation module 212 may receive a selection (e.g., voice selection, cursor selection, etc.) of the particular text to be edited via user interface 300. In some instances, the original instructions may be presented alongside a graphical representation of the instructions on a map. In such instances, the annotation module 212 may receive a selection of a segment or waypoint of the instructions presented on the map, and the annotation module 212 may receive a selection of a waypoint or segment presented on the map. In response to receiving this selection, the annotation module 212 may enable modification of text presented in the original instructions list 304 corresponding to the selected waypoint or segment. Even further, the annotation module 212 may automatically edit the original instructions list 304, or the graphical representation of the original or modified instructions overlaid on a map, in response to receiving an input).
Regarding claim 18, Andrew, in view of Moore teaches the electronic device according to claim 16, Andrew discloses wherein the processor is further configured to add the selected item of additional information in a display form that is modified based on the feeling information (Paragraph [0036]: annotation module 212 may further comprise a voice recognizer. The voice recognizer may convert the recorded audio data into textual data. Audio data may also comprise a sound track. In some examples, annotation module 212 may annotate a segment of a route with a soundtrack appropriate for that segment. For example, the annotation module 212 may receive input to annotate a segment of the route through downtown Seattle, Wash. with a Nirvana song or a Jimi Hendrix song. However, annotation module 212 may annotate the instructions with any type of audio data; Paragraph [0049]: the annotation module 212 may receive a selection (e.g., voice selection, cursor selection, etc.) of the particular text to be edited via user interface 300. In some instances, the original instructions may be presented alongside a graphical representation of the instructions on a map. In such instances, the annotation module 212 may receive a selection of a segment or waypoint of the instructions presented on the map, and the annotation module 212 may receive a selection of a waypoint or segment presented on the map. In response to receiving this selection, the annotation module 212 may enable modification of text presented in the original instructions list 304 corresponding to the selected waypoint or segment. Even further, the annotation module 212 may automatically edit the original instructions list 304, or the graphical representation of the original or modified instructions overlaid on a map, in response to receiving an input).
Regarding claim 19, the limitations of this claim substantially correspond to the limitations of claim 1 (except for the non-transitory computer-readable recording medium, which is disclosed by Andrew, Fig. 1; Paragraph [0026]: Mapping service(s) 106 may comprise one or more processors 112, computer-readable media 114 communicatively coupled to the processor(s) 112, and one or more network interfaces 116. The processor(s) 112 may include a central processing unit (CPU), graphics processing unit (GPU), a microprocessor, and so on. The computer-readable media 114 may store a map module 118 and a data store); thus they are rejected on similar grounds.
Regarding claim 20, the limitations of this claim substantially correspond to the limitations of claim 1; thus they are rejected on similar grounds.
Regarding claim 22, Andrew, in view of Moore teaches the electronic device according to claim 1, Andrew discloses wherein the first timing is a timing at which the selected item of additional information is added to the designated point (Paragraph [0035]: textual data may include a suggestion, or option, for a user to traverse the route. For instance, the instructions to traverse the route may reach a waypoint where either a left turn or a right turn may be made to take sub-route A or sub-route B to reach the end destination. The annotation module 212 may receive textual data to be associated with the waypoint as an annotation and provide a suggestion as to which sub-route to take…the script files may call various components of computing device(s) 200 to obtain information such as current traffic conditions for a route (e.g., car wreck, slow moving traffic, toll bridge out or service, ferry out of service, etc.), current weather conditions for a route (e.g., severe weather, severe road conditions, etc.), or any other type of information that may be of use in suggesting a route to traverse. In some examples, the traffic conditions, weather conditions, and/or scenic conditions may be input by a user (i.e., administrator) associated with a mapping service that provides original instructions, such as mapping service(s) 106. In other examples, the traffic conditions, weather conditions, and/or scenic conditions may be received by the annotation module 212 from a user of the computing device(s) 200. For example, a user may know of a local fruit stand and annotate, via the annotation module 212, a waypoint or segment of the instructions to present visibly and/or audibly that "if the fruit stand is open here, stop by for some fresh cherries."; Paragraph [0098]: wherein the one or more modifications include an annotation associated with a waypoint or a segment of the route, the annotation including a script file that, when executed by the one or more processors, identifies one or more of: traffic conditions associated with a portion of the route; weather conditions associated with a portion of the route; or an estimated amount of time required to traverse the distance between the waypoint or the segment of the route and an end destination of the route).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW D SALVUCCI whose telephone number is (571)270-5748.  The examiner can normally be reached on M-F: 7:30-4:00PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MATTHEW SALVUCCI/Primary Examiner, Art Unit 2613